In his motion for rehearing the appellant challenges the correctness of the court's opinion in holding that the entry of the appellant of the boarding house of Mrs. Eaves constituted a burglarious breaking and entry, and in support of his contention he cites the case of Edwards v. State, 37 S.W. 438. The uncontroverted and proven facts in the present instance, both in principle and practice, are contrary to the position taken by the appellant. The testimony, as detailed in the original opinion, is such as to characterize the transaction as one in which the entry was made into the private room of an occupant of a boarding house. The evidence, as well as the authorities cited in the opinion, seems conclusive against the contention of the appellant. See Holland v. State,45 Tex. Crim. 172; Alinas v. State, 63 Tex.Crim. Rep.; Alinas v. State, 63 Tex.Crim. Rep..
From Tex. Jur., Vol. 7, p. 751, sec. 9, we take the following quotation:
"The office, dining-room or kitchen of a hotel is not a private residence, even though the proprietor occupies certain rooms of the hotel as sleeping apartments. But each room of ahotel is the private residence of the occupant of the room; andeach room of a dormitory is the private residence of theoccupant thereof."
Deeming the case to have been properly disposed of in the original opinion, the motion for rehearing is overruled.
Overruled.